Case 1:20-cv-00750-TWP-TAB Document 64 Filed 06/17/21 Page 1 of 2 PageID #: 358




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CIRCLE CITY BROADCASTING I, LLC )
 AND NATIONAL ASSOCIATION OF     )
 BLACK OWNED BROADCASTERS,       )
                                 )
            Plaintiffs,          )
                                 )
       v.                        )                   CASE NO. 1:20-cv-00750-TWP-TAB
                                 )
 DISH NETWORK, LLC,              )
                                 )
            Defendant.           )

                                              ORDER

        Parties appeared by counsel on June 15, 2021, for a telephonic status conference to

 address a discovery issue. The Court, having heard from counsel, orders as follows.

        Defendant DISH Network, LLC, recently served the following document request: “All

 retransmission agreements between Circle City and any MVPDs other than DISH, and all

 Communications related to proposals and negotiations regarding such agreements.” The focus of

 the discovery conference related to the first half of this request, namely, the retransmission

 agreements, themselves.

        Plaintiff Circle City Broadcasting I, LLC, objected, stating that while it has several

 agreements responsive to this request, the agreements all contain some form of confidentiality

 language that limits Circle City’s ability to produce them.

        The Court finds that the agreements are relevant to the claims and defenses asserted in

 this case and that the request for the agreements is otherwise proportional to the needs of the

 case. Circle City’s confidentiality objection is overruled. If appropriate, Circle City may
Case 1:20-cv-00750-TWP-TAB Document 64 Filed 06/17/21 Page 2 of 2 PageID #: 359




 designate these documents as subject to the Court-approved protective order previously entered

 in this case.

         Date: 6/17/2021



                                       _______________________________
                                      Tim A. Baker
                                      United States Magistrate Judge
                                      Southern District of Indiana




 Distribution to all counsel of record via ECF.




                                                  2
